Citation Nr: 1544892	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for cellulitis of the right lower leg.

3.  Entitlement to service connection for residuals of injury to the right big toe.

4.  Entitlement to service connection for residuals of injury to the right foot.

5.   Entitlement to service connection for itching skin.

6.  Entitlement to service connection for basal cell carcinoma (previously claimed as residuals of a right ear cut.)


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1973, and from February 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision.

In August 2015, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.  

The Veteran testified at the August 2015 hearing that he developed fungal infection of the toe in service and that, later on, he had red rashes on his lower extremities near the ankle and lower leg.  He asserted that he had had problems with his right leg ever since his service in Vietnam and suggested that these problems were aggravated post service when a table that he was moving fell on his right leg and foot.  He further asserted that his leg and skin problems were related to Agent Orange exposure. 
	
With regard to his claim for entitlement to service connection for basal cell carcinoma, this claim was originally developed as a claim for service connection for residuals of a right ear cut.  However, the Veteran explained at the August 2015 hearing that he was actually submitting a claim for basal cell carcinoma of the ear that he believes is the result of in-service exposure to Agent Orange.  He also indicated at the hearing that his atrial fibrillation is related to in-service exposure to Agent Orange. 

A review of the service treatment record reveals no complaints, diagnoses, or treatment for any of the claimed disabilities.  A review of his personnel records reflect that the Veteran served in the Republic of Vietnam from June 1968 to July 1969.  As such, in-service exposure to herbicides or agent orange is conceded.

Recent post-service medical records reflect that the Veteran has been diagnosed with basal cell carcinoma of the right ear, atrial fibrillation, and right foot cellulitis.

The Veteran asserted at the August 2015 hearing that he received medical treatment at the VA Western New York Healthcare System at Buffalo both recently and in the mid-1980s.  These records have not been associated with the claims file.  As such, attempts should be made to obtain these outstanding records. 

The Veteran also asserted at the hearing that he had been receiving private medical treatment from Dr. Ram since the 1980s or 1990s.  While the claims file contains some records from Dr. Ram, these records do not date back to the 1980s or 1990s.  As such, an attempt should be made to obtain these records. 

Additionally, the Board notes that a request was made for private treatment records from Dr. Shah.  An April 2013 response indicated that the request was possibly sent to a different Dr. Shah.  As such, an attempt should once again be made to obtain these records.

Finally, the Board notes that the Veteran has not been provided any VA examinations with regard to these claims.  As such, the Veteran should be scheduled for appropriate VA examinations in order to properly assess his claims.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from January 1980 to the present from the VA Western New York Healthcare System at Buffalo (and associated clinics).  Since these records pre-date electronic records, searches must be made of paper/archived records, with a negative response if no records are found.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records from Dr. Ram dating back to the 1980s and any medical records from Dr. Shah.  Attempts should be made to obtain all identified records.  Associate any records received, including negative responses, with the claims file.

3. Refer the Veteran's file for an etiology opinion on his atrial fibrillation or any other cardiovascular condition shown and whether it is at least as likely as not caused by a disease or injury in service, to include in-service exposure to herbicides or Agent Orange. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinions provided.

4. Schedule the Veteran for a VA skin examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his assertions, the examiner should diagnose the Veteran with all skin conditions, to include basal cell carcinoma of the right ear, cellulitis of the right lower leg, a right big toe disability, a right foot disability, and an "itching skin" condition.  Then, opinions should be provided as to whether it is at least as likely as not that any of these diagnosed conditions had their onset in service, or were otherwise caused by a disease or injury in service, to include in-service exposure to herbicides or Agent Orange. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

